Exhibit 10.1

 

Execution Copy

 

ACKNOWLEDGEMENT AND AGREEMENT

 

This Acknowledgement and Agreement (this “Agreement”) dated as of October 29,
2012, is by and among H C Crown, LLC, a Delaware limited liability company
(formerly known and organized as H C Crown Corp., a Delaware corporation)
(“HCC”); Hallmark Cards, Incorporated, a Missouri corporation (“Hallmark Cards”
and, together with HCC, “Hallmark”); and Crown Media Holdings, Inc., a Delaware
corporation (the “Company”).

 

RECITALS

 

WHEREAS, Hallmark and the Company are parties to that certain Stockholders
Agreement dated as of June 29, 2010 (the “Stockholders Agreement”) and Hallmark
Cards and the Company are parties to that certain Federal Income Tax Sharing
Agreement, effective as of March 11, 2003, as amended by Amendment No.1 thereto,
dated August 5, 2003, and Amendment No. 2 thereto dated as of June 29, 2010 (as
amended, the “Tax Sharing Agreement”).

 

WHEREAS, pursuant to a Master Recapitalization Agreement, dated February 26,
2010, Hallmark converted certain outstanding indebtedness due from the Company
into preferred stock and common stock of the Company, resulting in an increase
in Hallmark’s equity ownership to 90.3% of the common stock of the Company (the
“Common Stock”).

 

WHEREAS, but for any limitations provided for in the Stockholders Agreement,
HCC, as the record owner of over 90% of the Common Stock, may effect a “short
form” merger under Section 267 of the General Corporation Law of the State of
Delaware (the “DGCL”) pursuant to which, absent fraud or illegality, appraisal
rights under Section 262 of the DGCL would be the only remedy of any minority
stockholder of the Company.

 

WHEREAS, the Stockholders Agreement imposes certain restrictions on Hallmark’s
ability to acquire or transfer shares of Common Stock, but Section 3 of the
Stockholders Agreement provides that HCC may transfer its shares of Common Stock
(such shares, so long as they are owned by an Affiliate of Hallmark Cards, the
“Shares”) to an Affiliate of Hallmark Cards that agrees to be bound by the terms
and conditions of the Stockholders Agreement.

 

WHEREAS, the Company and Hallmark have considered ways for the Company to
utilize the net operating losses (the “NOLs”) that it had accumulated while not
a member of the Hallmark consolidated tax group.

 

WHEREAS, it is proposed that, pursuant to Section 3(a) of the Stockholders
Agreement, HCC would transfer a portion of the Shares to a non-U.S. Affiliate of
Hallmark Cards through one or more “Permitted Transfers” (as such term is
defined in the Stockholders Agreement) such that after such Permitted Transfers,
HCC and its U.S. Affiliates will own less than 80% by vote or value of the
Common Stock (the “Foreign Transfers”).

 

WHEREAS, following the Foreign Transfers and subject to applicable tax law, the
Company will no longer be eligible to be part of Hallmark’s consolidated tax
group for U.S.

 

--------------------------------------------------------------------------------


 

Federal income tax purposes and intends to file separate federal income tax
returns that are not consolidated with the federal income tax returns of
Hallmark (the “Deconsolidation”) permitting the Company to utilize its NOLs that
cannot be currently accessed, thereby realizing significant tax savings through
the application of the NOLs to the future federal taxable income of the Company
(the “Company Benefits”).

 

WHEREAS, the Company’s NOLs will begin to expire in 2019 and the Company’s
current income projections (without giving effect to the Deconsolidation)
indicate that some or all of the NOLs could expire before the Company could
access them if the Company remains a member of Hallmark Card’s consolidated tax
group and the Company does not have any other means to access the NOLs in a
timely manner or to otherwise achieve the Company Benefits.

 

WHEREAS, on March 28, 2012, Hallmark Cards submitted a Private Letter Ruling
Request to the Internal Revenue Service (the “IRS”) in connection with the
Foreign Transfers seeking favorable rulings that (i) as a result of the Foreign
Transfers, the Company will cease to be a member of Hallmark Card’s consolidated
group for federal income tax purposes and (ii) after the Company ceases to be a
member of the consolidated group, the Company will be entitled to utilize its
existing separate Company NOLs.

 

WHEREAS, on September 25, 2012, in a Private Letter Ruling, Hallmark Cards
received such favorable rulings from the IRS.

 

WHEREAS, as a result of such Foreign Transfers, however, HCC would no longer be
able to effect a “short form” merger under Section 267 of the DGCL, unless and
until a sufficient number of Shares are transferred to HCC, which transfer is
permitted under the Stockholders Agreement.

 

WHEREAS, Hallmark is willing to engage in the Foreign Transfers to facilitate
the Deconsolidation to enable the Company to seek the Company Benefits, on the
conditions that:  (1) the Company agrees not to hinder, impede or delay the
reaggregation of ownership by Hallmark of all of the Shares into a single
Affiliate through one or more Permitted Transfers and agrees to take all actions
necessary to permit Hallmark to return to the same position which it enjoyed
prior to the Foreign Transfers, of holding record ownership of all of the Shares
through a single Affiliate and (2) if a taxing authority asserts that the
Foreign Transfers did not result in the termination of the eligibility of the
Company to file consolidated federal income tax returns with Hallmark, then
Section 1 of the Tax Sharing Agreement shall be fully reinstated.

 

WHEREAS, Board of Directors of the Company (the “Board”) has formed a committee
comprised of directors who are independent of Hallmark (the “Special Committee”)
for the purpose of reviewing the proposed Deconsolidation and alternatives
thereto and negotiating the terms of the Deconsolidation with Hallmark, and the
Board has resolved that the Company shall not proceed with the Deconsolidation
without the prior recommendation and approval of the Special Committee.

 

WHEREAS, the Special Committee has determined that it is advisable and in the
best interests of the Company and its stockholders other than Hallmark to pursue
the Deconsolidation and to cause the Company to enter into this Agreement.

 

2

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

1.                                      Defined Terms.  Each capitalized term
that is not otherwise defined in this Agreement shall have the meaning ascribed
to it in the Stockholders Agreement.

 

2.                                      Reaggregation Transfer.  The Company
hereby acknowledges and agrees that it shall not, and it shall cause its
controlled Affiliates not to, directly or indirectly, take any action (including
asserting legal, equitable or contractual rights) that (a) would prevent,
impede, hinder or delay Hallmark Cards or any of its Affiliates from
Transferring ownership (including record ownership) of all of the Shares to
Hallmark Cards or to a single Affiliate of Hallmark Cards in accordance with
Section 3 of the Stockholders Agreement (such Transfer, a “Reaggregation
Transfer”) or (b) would cause Hallmark Cards or any of its Affiliates to suffer
any adverse consequences arising out of a Reaggregation Transfer.  The Company
further agrees to take any action necessary or otherwise reasonably requested by
Hallmark to permit a Reaggregation Transfer.

 

3.                                      Joinder.  Hallmark Cards agrees, in
accordance with the terms of the Stockholders Agreement, to cause any Affiliate
that receives Shares pursuant to a Foreign Transfer or a Reaggregation Transfer
to execute the form of Joinder to Stockholders Agreement attached hereto as
Exhibit A, unless such Affiliate is already a party to the Stockholders
Agreement.  The Company acknowledges and agrees that if an Affiliate of Hallmark
enters into a form of Joinder in substantially the form of Exhibit A, such
Affiliate shall have satisfied in all respects the provisions of Section 3 of
the Stockholders Agreement that require an Affiliate of Hallmark Cards to agree
to be bound by the terms and conditions of the Stockholders Agreement.

 

4.                                      Opinion of Counsel.  Prior to the
Foreign Transfers or any Reaggregation Transfer, Hallmark shall deliver to the
Company an opinion of counsel, in substantially the form attached hereto as
Exhibit B, unless such requirement is waived by a majority of the Company’s
board of directors not affiliated with Hallmark.  The Company hereby
acknowledges and agrees that an opinion of counsel delivered in substantially
the form of Exhibit B shall be deemed to satisfy the restriction on Transfer
contemplated by the legend required by Section 1(b) of the Stockholders
Agreement.  The Company shall reimburse Hallmark for its out-of-pocket costs and
expenses incurred in connection with obtaining and delivering any such opinion.

 

5.                                      Stockholders Agreement.  Nothing in this
Agreement shall be deemed to restrict any Transfer or acquisition of Common
Stock by Hallmark or its Affiliates if such Transfer or acquisition is otherwise
permitted by the Stockholders Agreement.

 

6.                                      Tax Sharing Agreement.  In the event
that the Foreign Transfers are consummated and the Internal Revenue Service or
other governmental agency asserts that such Foreign Transfers did not result in
the termination of the Company’s eligibility to join in the filing of a
consolidated federal income tax return with Hallmark, then Hallmark shall, with
the cooperation of the Company, control the response to, and defense of, such
assertion, and shall have the right to control the settlement of such matter. 
If it is ultimately determined (whether by judgment, by settlement or
otherwise), that the Foreign Transfers did not result in the termination of the

 

3

--------------------------------------------------------------------------------


 

Company’s eligibility to join in the filing of a consolidated federal income tax
return with Hallmark Cards, then notwithstanding anything to the contrary
contained in the Tax Sharing Agreement, including Section 12 thereof: 
(i) Section 1 of the Tax Sharing Agreement shall automatically and without any
further action on the part of any party, be deemed to be continuously in full
force from the date hereof, and (ii) Hallmark Cards and the Company shall
cooperate in good faith to give effect to the terms and provisions of the Tax
Sharing Agreement as if the Foreign Transfers, the Deconsolidation and any
purported expiration of the Tax Sharing Agreement resulting therefrom had not
occurred.

 

7.                                      Mutual Representations and Warranties. 
Each of the parties hereto represents to the other parties hereto, that this
Agreement has been duly authorized, validly executed and delivered on behalf of
such party, and constitutes the legal, valid and binding obligation of such
party enforceable in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, creditors’ rights or
similar laws and by general principles of equity, regardless of whether
enforcement is sought in law or in equity.

 

8.                                      No Representation Regarding Results of
Foreign Transfers or Deconsolidation.  None of the parties hereto makes any
representation or warranty as to whether the Foreign Transfers will result in
the Deconsolidation or whether, when and in what amounts the Company Benefits
will be realized.

 

9.                                      Miscellaneous.

 

(a)                                 Governing Law.  This Agreement and the legal
relations between the parties hereto shall be governed by and construed in
accordance with the laws of the State of Delaware, applicable to contracts made
and performed therein.

 

(b)                                 Entire Agreement.  This Agreement, the
Stockholders Agreement and the Tax Sharing Agreement constitute the entire
agreement among the parties hereto with respect to the subject matter hereof,
supersedes and is in full substitution for any and all prior agreements and
understandings among them relating to such subject matter, and no party shall be
liable or bound to the other party hereto in any manner with respect to such
subject matter by any warranties, representations, indemnities, covenants, or
agreements except as specifically set forth herein.

 

(c)                                  Specific Performance.  Without limiting or
waiving in any respect any rights or remedies of Hallmark under this Agreement
now or hereinafter existing at law or in equity or by statute, each of the
parties hereto shall be entitled to seek specific performance of the obligations
to be performed by the other in accordance with the provisions of this
Agreement.

 

(d)                                 Sections 8(c) and 9 of Stockholders
Agreement.  This Agreement shall be governed by and subject to Section 8(c) and
Section 9 of the Stockholders Agreement as in effect on the date hereof (other
than subparagraphs (f)(i), (i)(i), and (k) of Section 9), as if such
Section 8(c) and Section 9 (other than the provisions excluded under the
preceding parenthetical) were set forth herein in full (with the references to
the Stockholders Agreement therein deemed to refer to this Agreement for
purposes of this

 

4

--------------------------------------------------------------------------------


 

Agreement).  For the avoidance of doubt, the provisions of Section 8(c) and
Section 9 of the Stockholders Agreement incorporated into this Agreement as a
result of the preceding sentence shall not, for purposes of this Agreement,
terminate when the Stockholders Agreement terminates.

 

[Signature Pages Follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Acknowledgement and
Agreement to be executed by their respective authorized persons as of the day
and year first above written.

 

 

 

CROWN MEDIA HOLDINGS, INC.

 

 

 

 

 

By:

/s/Charles Stanford

 

Name: Charles Stanford

 

Title: Executive Vice President

 

 

 

 

 

 

 

H C CROWN, LLC

 

 

 

 

 

 

 

By:

/s/ Brian E. Gardner

 

Name: Brian E. Gardner

 

Title: Vice President

 

 

 

 

 

 

 

HALLMARK CARDS, INCORPORATED

 

 

 

 

 

By:

/s/ Brian E. Gardner

 

Name: Brian E. Gardner

 

Title: Executive Vice President

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Joinder Agreement

 

This Joinder Agreement is executed on the date set forth below by the
undersigned pursuant to Section 3 the Stockholders Agreement dated as of
June 29, 2010 by and among H C Crown, LLC, a Delaware limited liability company
(formerly known and organized as H C Crown Corp., a Delaware corporation)
(“HCC”); Hallmark Cards, Incorporated, a Missouri corporation (“Hallmark
Cards”); and Crown Media Holdings, Inc., a Delaware corporation (the “Company”)
and pursuant to the Agreement and Acknowledgement by and among HCC, Hallmark
Cards and Crown dated                  (such Stockholders Agreement and the
Agreement and Acknowledgement collectively, the “Stockholders Agreement”).  Each
capitalized term that is not otherwise defined in this Joinder Agreement shall
have the meaning ascribed to it in the Stockholders Agreement.

 

Acknowledgment.  The undersigned hereby acknowledges that it is acquiring
           shares of Common Stock of the Company from HCC or from a party that
received a Permitted Transfer from HCC and/or one or more intermediate Affiliate
transferees, and it is an Affiliate of both HCC and Hallmark Cards.

 

Agreement.  The undersigned hereby agrees to be bound by the terms and
conditions of the Stockholders Agreement, as if it were originally a party
thereto to the same extent that “HCC” is bound.

 

Governing Law.  This Joinder shall be governed by and construed in accordance
with the laws of the State of Delaware, applicable to contracts made and
performed therein.

 

 

[Name of Entity]

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Print Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

Address:

 

 

 

 

 

Facsimile:

 

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Opinion of Counsel

 

, 2012

 

Crown Media Holdings, Inc.

12700 Ventura Boulevard

Studio City, CA 91604

Attention: Chief Executive Officer

 

Re:                             Crown Media Holdings, Inc.

 

Ladies and Gentlemen:

 

We have acted as special counsel to H C Crown Corp., a Delaware corporation
(“HCC”) an indirect wholly owned subsidiary of Hallmark Cards, Incorporated, a
Missouri corporation (“Parent”), in connection with the proposed transfer (the
“Transfer”) by [HCC in the case of a Foreign Transfer or [non-U.S. affiliate of
Parent (“ForeignCo”)] in the case of a Reaggregation Transfer] (“Transferor”) of
               shares of Class A Common Stock, par value $0.01 per share (the
“Shares”), of Crown Media Holdings, Inc., a Delaware corporation ( “Issuer”), to
[[non-U.S. affiliate of Parent] (“ForeignCo”) in the case of a Foreign Transfer
or [HCC in the case of a Reaggregation Transfer]] (“Transferee”) pursuant to
                       (the “Transfer Agreement”).

 

This Opinion is being provided to Issuer pursuant to the terms of that certain
Stockholders Agreement, dated as of June 29, 2010, by and among Issuer, HCC and
Parent (the “Stockholders Agreement”) and that certain Acknowledgement and
Agreement, dated as of                   , 2012 by and among such parties (the
“Acknowledgement”).  Capitalized terms used but not defined herein have the
respective meanings ascribed to them in the Acknowledgement.

 

In connection with rendering the opinion expressed below, we have examined
originals or copies, certified or otherwise identified to our satisfaction, of
the Transfer Agreement and such other agreements, documents, records,
certificates or other instruments (collectively, “documents”) as we have deemed
relevant and necessary as a basis for the opinion hereinafter set forth.  In all
examinations, we have assumed the authenticity of all documents and the accuracy
of all representations set forth therein, the genuineness of all signatures and
the conformity to original documents of all copies submitted to us as conformed,
certified or photostatic copies.  As to various questions of fact material to
our opinion, we have relied upon certifications, representations and warranties
of, and other information supplied to us by, Parent,

 

--------------------------------------------------------------------------------


 

Transferor and Transferee, including the representations and warranties of
Parent, Transferor and Transferee contained in the Transfer Agreement.  We have
assumed the accuracy of all factual matters contained therein and have made no
independent investigation or other effort to confirm the accuracy of such
factual matters.

 

Based upon and subject to the foregoing and subject to the qualifications
expressed below, we are of the opinion that the Transfer contemplated by the
Transfer Agreement may be effected without registration under the Securities Act
of 1933, as amended.

 

We note that the stock certificate(s) to be issued to Transferee should bear the
legends required by Section 1 of the Stockholders Agreement.

 

We are members of the bar of the State of New York, and the opinions expressed
herein are limited to the laws of the federal securities laws of the United
States as in effect on the date of this opinion typically applicable to
transactions of the type contemplated by the Transfer Agreement and to the
specific legal matters expressly addressed herein, and no opinion is expressed
or implied with respect to the laws of any other jurisdiction or any legal
matter not expressly addressed herein.

 

No person or entity other than you may rely or claim reliance upon this opinion
letter.  This opinion letter may not be quoted, distributed or disclosed, except
to your counsel or as required by law, without our prior written consent.

 

This letter speaks only as of the date hereof and is limited to present
statutes, regulations and administrative and judicial interpretations.  We
undertake no responsibility to update or supplement this opinion letter after
the date hereof.

 

 

Very truly yours,

 

9

--------------------------------------------------------------------------------